DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 01/27/2021, has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 01/27/2021, with respect to the rejection(s) of claim(s) 1, 9, and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2017/0179182 hereinafter Jun) in view of Kwon (US 2017/0092680 hereinafter Kwon) in view of Nagata et al (US 2013/0181313 hereinafter Nagata) in view of Hsieh (US 2008/0303048 hereinafter Hsieh)
With respect to claim 1, Jun (Fig. 7) teaches an image sensor, comprising: 

wherein the pixel array (20) is provided within the sensor chip (40) such that end portions of the sensor chip extend past end portions of the pixel array, (Fig. 1A)
a logic chip (20) affixed to a first side of the sensor chip (40) and electrically connected to the sensor chip; ([0028] the semiconductor chip is a logic chip that is electrically connected to the sensor chip through the adhesive (30) and through the circuit substrate (10)) and 
a plate-like transparent member (60) is affixed to the pixel array unit on a second side of the sensor chip (40) opposite the first side of the sensor chip, (Fig. 7 [0026])
an adhesive layer (58) provided between the sensor chip (40) and the plate-like transparent member (60) and in continuous physical contact with the second side of the sensor chip (40) and a first side of the plate-like transparent member (60), (Fig. 7, [0036])
wherein a length in a horizontal direction of the plate-like transparent member (60) is longer than a length in the horizontal direction of each of the sensor chip (40) and the logic chip (20) such that end portions of the plate-like transparent member extend over end portions of each of the sensor chip and the logic chip. (Fig. 7 [0036-0037] the transparent member is longer than the sensor chip and the logic chip)
Jun fails to teach wherein the length in the horizontal direction of each of the sensor chip, the logic chip, and the adhesive layer is substantially the same, and 
Kwon (Fig. 13), in a related art application, teaches a sensor chip (CH2) having a pixel array unit, a logic chip (CH1) affixed to the first side of the sensor chip (CH2) and electrically connected to the sensor chip, a plate like transparent member (40) and wherein a length in the horizontal direction of each of the sensor chip (CH2) and the logic chip (CH1) is substantially the same, ([0108-0114])
a pixel array (PA) provided within the sensor chip (CH2), such that end portions (8, 200, 205, 210) of the sensor chip (CH2) extend over end portions of the pixel array (PA); ([0108-0114])
wherein the plate-like transparent member (40) is thicker and wider than the end portions that are over the portions of the pixel array of the sensor chip (CH2). ([0108-0114])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the sensor chip and logic chip of Jun to be substantially the same length horizontally as taught by Kwon, as this is a well-known configuration of stacked chips in the semiconductor art that allows the chips to maintain the same footprint on the substrate. ([0108-0114]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way. Furthermore See MPEP 2144.04.IV In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Nagata (Figs. 1-25B), teaches an image sensor comprising an optical device (110) and a plate-like transparent member (120C), wherein an adhesive layer (130B) is provided between the optical device and the transparent member and in continuous physical contact with the second side of the optical device and a first side of the transparent member, wherein the length in the horizontal direction of the optical device, the transparent member, and the adhesive layer are substantially the same. (Fig. 25B, [0076] [0081] the resin layer between the optical device and the transparent member functions as an adhesive layer that is substantially the same length as the optical device and the plate-like transparent member)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the adhesive layer of Jun in view of Kwon to form the adhesive layer to be the same length as the transparent member and the optical device as taught by Nagata, as this is a well-known method of adhering the two members while also sealing the entire surface of the optical device. ([0042]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Jun in view of Kwon in view of Nagata fails to explicitly disclose wherein the plate-like transparent member has an isosceles trapezoidal cross-sectional shape, and wherein the length in the horizontal direction of a second side of the plate like transparent member is longer than the length in the horizontal direction of the first side of the plate-like transparent member.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the plate-like transparent member of Jun in view of Kwon in view of Nagata to have the shape as taught by Hsieh, as this shape can increase the light extraction efficiency of the device. ([0032]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 5, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the image sensor according to claim 1, wherein the image sensor (40) is mounted by wire bonding or flip chip. ([0025]) the image sensor (40) is mounted using wire bonds (40))
With respect to claim 9, Jun (Fig. 7) teaches a manufacturing method of an image sensor, comprising: 
affixing and electrically connecting a logic chip (20) to a first side of a sensor chip (40), ([0028] the semiconductor chip is a logic chip that is electrically connected to the sensor chip through the adhesive (30) and through the circuit substrate (10))
wherein the sensor chip (40) has a pixel array unit in which pixels that perform photoelectric conversion are arrayed; ([0025] the image sensor chip comprises a plurality of micro-sensors that are arrayed and perform photoelectric conversion) and 

affixing a plate-like transparent member (60) to the pixel array unit on a second side of a sensor chip (40) opposite the first side of the sensor chip, (Fig. 7 [0026])
affixing an adhesive layer (58) between the sensor chip (40) and the plate-like transparent member (60) and in continuous physical contact with the second side of the sensor chip (40) and a first side of the plate-like transparent member (60), (Fig. 7, [0036])
wherein a length in horizontal direction of the plate-like transparent member (60) is longer that a length in the horizontal direction of each of an the sensor chip (40) and the logic chip (20) such that end portions of the plate-like transparent member (60) extend over end portions of each of the sensor chip (40) and the logic chip (20). (Fig. 7 [0036-0037] the transparent member is longer than the sensor chip and the logic chip)
Jun fails to teach wherein the length in the horizontal direction of each of the sensor chip and the logic chip is substantially the same and wherein a thickness of the plate-like transparent member is greater than a thickness of the end portions of the sensor chip extending over the end portions of the pixel array.
Kwon (Fig. 13), in a related art application, teaches a sensor chip (CH2) having a pixel array unit, a logic chip (CH1) affixed to the first side of the sensor chip (CH2) and electrically connected to the sensor chip, a plate like transparent member (40) and wherein a length in the horizontal direction of each of the sensor chip (CH2) and the logic chip (CH1) is substantially the same ([0108-0114])

wherein the plate-like transparent member (40) is thicker and wider than the end portions that are over the portions of the pixel array of the sensor chip (CH2). ([0108-0114])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the sensor chip and logic chip of Jun to be substantially the same length horizontally as taught by Kwon, as this is a well-known configuration of stacked chips in the semiconductor art that allows the chips to maintain the same footprint on the substrate. ([0108-0114]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way. Furthermore See MPEP 2144.04.IV In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Nagata (Figs. 1-25B), teaches an image sensor comprising an optical device (110) and a plate-like transparent member (120C), wherein an adhesive layer (130B) is provided between the optical device and the transparent member and in continuous physical contact with the second side of the optical device and a first side of the transparent member, wherein the length in the horizontal direction of the optical device, 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the adhesive layer of Jun in view of Kwon to form the adhesive layer to be the same length as the transparent member and the optical device as taught by Nagata, as this is a well-known method of adhering the two members while also sealing the entire surface of the optical device. ([0042]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Jun in view of Kwon in view of Nagata fails to explicitly disclose wherein the plate-like transparent member has an isosceles trapezoidal cross-sectional shape, and wherein the length in the horizontal direction of a second side of the plate like transparent member is longer than the length in the horizontal direction of the first side of the plate-like transparent member.
Hsieh (Fig. 6C), in a related art application, teaches a light emitting device, with a plate-like transparent member (210) with an isosceles trapezoidal cross-sectional shape, wherein the longer side is the side further away from the device. (Fig. 6C [0032-0034] Fig. 6C shows an isosceles trapezoid, while the text simply states a trapezoid, however an isosceles trapezoid falls within the subset of trapezoids, and therefore is inherently taught by utilizing the term “trapezoid”)

With respect to claim 14, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the manufacturing according to claim 9, further comprising mounting the image sensor (40) by wire bonding or flip chip. ([0025]) the image sensor (40) is mounted using wire bonds (40))
With respect to claim 21, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the manufacturing according to claim 9, further comprising sealing surrounding of the sensor chip with a resin. (Jun [0035] the sensor chip is sealed with a thermosetting polymer, resin (56))
With respect to claim 22, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the manufacturing according to claim 9, wherein the thickness of the transparent member is 200µm or more. (Nagata [0050] the thickness of the transparent member (120) is set to be 450 µm to about 800 µm; which is within the range of greater than 200 µm or more.) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claims 2, 6-7, 10-11, 15-16, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kwon in view of Nagata in view of Hsieh in view of Watanabe et al (US 2006/0023108 hereinafter Watanabe)
With respect to claim 2, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata in view of Hsieh teaches the image sensor according to claim 1, but fails to explicitly disclose wherein the transparent member is a transparent member with a trapezoidal cross-sectional shape.
Watanabe (Fig. 1), in a related art application, teaches a plate-like transparent member (25A) on a light receiving element (22), wherein the plate-like transparent member has a trapezoidal shape. (Fig. 1 [0037] the top side (S2) is shorter than the bottom side (S1) and the angles (theta) are the same, making this a trapezoid)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the plate-like transparent member of Jun to have a trapezoidal shape, as Watanabe teaches this is a well-known configuration for a transparent member on an image sensor which can enhance reliability and imagine performance. ([0017]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
With respect to claim 6, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the image sensor according to claim 1, but fails to teach further comprising a light shielding film which is formed on a peripheral portion of the transparent member.
Watanabe (Fig. 10), in a related art application, teaches a plate-like transparent member (25A) that has a light shielding film (58) formed on a peripheral portion thereof. (Fig. 10 [0070])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the light shielding film on the peripheral portion of the 
With respect to claim 7, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the image sensor according to claim 1, further comprising a molding (56) which seals surroundings of the sensor chip (40), but fails to explicitly disclose wherein the molding is a resin. ([0035])
Watanabe (Fig. 10), in a related art application, teaches wherein the sealing member (26) is a resin. ([0048])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the sealing resin of Watanabe as the molding of Jun, as the sealing resin of Watanabe can have a light blocking characteristic to improve the functionality of the image sensor. ([0035]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
With respect to claim 10, Jun (Fig. 7) teaches an electronic device, comprising: 
an image sensor ([0005])
wherein the image sensor comprises: 
a sensor chip (40) having a pixel array unit in which pixels that perform photoelectric conversion are arrayed; ([0025] the image sensor chip comprises a plurality of micro-sensors that are arrayed and perform photoelectric conversion)
a logic chip (20) affixed to a first side of the sensor chip (40) and electrically connected to the sensor chip; ([0028] the semiconductor chip is a logic chip that is 
a plate-like transparent member (60) is affixed to the pixel array unit on a second side of the sensor chip (40) opposite the first side of the sensor chip, (Fig. 7 [0026])
an adhesive layer (58) provided between the sensor chip (40) and the plate-like transparent member (60) and in continuous physical contact with the second side of the sensor chip (40) and a first side of the plate-like transparent member (60), (Fig. 7, [0036])
wherein a length in a horizontal direction of the plate-like transparent member (60) is longer than a length in the horizontal direction of each of the sensor chip (40) and the logic chip (20) such that end portions of the plate-like transparent member extend over end portions of each of the sensor chip and the logic chip. (Fig. 7 [0036-0037] the transparent member is longer than the sensor chip and the logic chip)
Jun fails to teach wherein the length in the horizontal direction of each of the sensor chip and the logic chip is substantially the same and wherein a thickness of the plate-like transparent member is greater than a thickness of the end portions of the sensor chip extending over the end portions of the pixel array.
Kwon (Fig. 13), in a related art application, teaches a sensor chip (CH2) having a pixel array unit, a logic chip (CH1) affixed to the first side of the sensor chip (CH2) and electrically connected to the sensor chip, a plate like transparent member (40) and wherein a length in the horizontal direction of each of the sensor chip (CH2) and the logic chip (CH1) is substantially the same, ([0108-0114])

wherein the plate-like transparent member (40) is thicker and wider than the end portions that are over the portions of the pixel array of the sensor chip (CH2). ([0108-0114])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the sensor chip and logic chip of Jun to be substantially the same length horizontally as taught by Kwon, as this is a well-known configuration of stacked chips in the semiconductor art that allows the chips to maintain the same footprint on the substrate. ([0108-0114]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way. Furthermore See MPEP 2144.04.IV In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Nagata (Figs. 1-25B), teaches an image sensor comprising an optical device (110) and a plate-like transparent member (120C), wherein an adhesive layer (130B) is provided between the optical device and the transparent member and in continuous physical contact with the second side of the optical device and a first side of the transparent member, wherein the length in the horizontal direction of the optical device, 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the adhesive layer of Jun in view of Kwon to form the adhesive layer to be the same length as the transparent member and the optical device as taught by Nagata, as this is a well-known method of adhering the two members while also sealing the entire surface of the optical device. ([0042]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Jun in view of Kwon in view of Nagata fails to explicitly disclose wherein the plate-like transparent member has an isosceles trapezoidal cross-sectional shape, and wherein the length in the horizontal direction of a second side of the plate like transparent member is longer than the length in the horizontal direction of the first side of the plate-like transparent member.
Hsieh (Fig. 6C), in a related art application, teaches a light emitting device, with a plate-like transparent member (210) with an isosceles trapezoidal cross-sectional shape, wherein the longer side is the side further away from the device. (Fig. 6C [0032-0034] Fig. 6C shows an isosceles trapezoid, while the text simply states a trapezoid, however an isosceles trapezoid falls within the subset of trapezoids, and therefore is inherently taught by utilizing the term “trapezoid”)

While Jun teaches the device is an image sensor, it fails to explicitly disclose that the image sensor collects light and the image sensor receives the light and captures an image.
Watanabe, in a related art application, teaches a similar image sensor, wherein the device has an optical system that collects light (transparent member) and an image sensor which receives the light and captures an image (image capturing element). ([0015])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention that the image sensor of Jun would function to collect light and capture an image as the image sensor of Watanabe, as this is a well-known function of image sensors in the art, and both image sensors utilize transparent member to receive the light and image capturing elements to capture the image. ([0015]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results
With respect to claim 11, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the manufacturing method according to claim 9, but fails to teach wherein the transparent member is a transparent member with a trapezoidal cross-sectional shape. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the plate-like transparent member of Jun to have a trapezoidal shape, as Watanabe teaches this is a well-known configuration for a transparent member on an image sensor which can enhance reliability and imagine performance. ([0017]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
With respect to claim 15, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the manufacturing method according to claim 9, but fails to teach further comprising a forming a light shielding film on a peripheral portion of the transparent member.
Watanabe (Fig. 10), in a related art application, teaches a plate-like transparent member (25A) that has a light shielding film (58) formed on a peripheral portion thereof. (Fig. 10 [0070])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the light shielding film on the peripheral portion of the transparent member of Jun as taught by Watanabe, as the light shielding film reduces the reflected light which improves the optical characteristics of the image capturing device. ([0071])
With respect to claim 16, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh in view of Watanabe (Fig. 1) teaches the electronic device according to claim 10, wherein the transparent member (25A) is a transparent member with a trapezoidal cross-sectional shape. (Fig. 1 [0037] the top side (S2) is shorter than the bottom side (S1) and the angles (theta) are the same, making this a trapezoid)
With respect to claim 19, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh in view of Watanabe (Fig. 1) teaches The electronic device according to claim 10, wherein the image sensor (40) is mounted by wire bonding or flip chip. ([0025]) the image sensor (40) is mounted using wire bonds (40))
With respect to claim 20, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh in view of Watanabe (Fig. 1) teaches The electronic device according to claim 10, further comprising a light shielding film (58) which is formed on a peripheral portion of the transparent member (25A). (Fig. 10 [0070])
With respect to claim 23, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh in view of Watanabe teaches the manufacturing according to claim 10, further comprising sealing surrounding of the sensor chip with a resin. (Jun [0035] the sensor chip is sealed with a thermosetting polymer, resin (56); Watanabe Fig. 1 [0037] the sensor chip is surrounded by a resin (26))
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kwon in view of Nagata in view of Hsieh in view of Iwafuchi (US 2013/0026591 hereinafter Iwafuchi).
With respect to claim 3, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) teaches the image sensor according to claim 1, but fails to teach further comprising an infrared cut filter (IRCF) film which is attached to the transparent member.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide an IRCF on the transparent member of Jun as taught by Iwafuchi, as the IRCF filters undesired infrared rays from reaching the image sensor thus improving the function of the device. ([0035]) 
With respect to claim 4, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the image sensor according to claim 1, but fails to teach wherein the transparent member is a transparent member which absorbs infrared rays.
Iwafuchi (Fig. 2), in a related art application, teaches a transparent member (34) over an image sensor (30), wherein the transparent member itself can function to absorb infrared rays. ([0035]) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the transparent member of Jun to absorb infrared rays as taught by Iwafuchi, as this configuration can filter undesired infrared rays from reaching the image sensor thus improving the function of the device. ([0035])
With respect to claim 12, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the manufacturing method according to claim 9, but fails to teach further comprising attaching an infrared cut filter (IRCF) film to the transparent member.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide an IRCF on the transparent member of Jun as taught by Iwafuchi, as the IRCF filters undesired infrared rays from reaching the image sensor thus improving the function of the device. ([0035]) 
With respect to claim 13, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the manufacturing method according to claim 9, but fails to teach wherein the transparent member is a transparent member which absorbs infrared rays.
Iwafuchi (Fig. 2), in a related art application, teaches a transparent member (34) over an image sensor (30), wherein the transparent member itself can function to absorb infrared rays. ([0035]) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the transparent member of Jun to absorb infrared rays as taught by Iwafuchi, as this configuration can filter undesired infrared rays from reaching the image sensor thus improving the function of the device. ([0035])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kwon in view of Nagata in view of Hsieh in view of Okochi (JP2014-011761 hereinafter Okochi, translation provided by applicant).
With respect to claim 8, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Hsieh teaches the image sensor according to claim 1, but fails to explicitly disclose wherein a thickness of the transparent member is 200 µm or more.
Okochi, in a related art application, teaches an image sensor with a transparent member, wherein the transparent member is thicker than 200 µm or more. ([0036] the thickness is 1.0 mm or greater, as this prevents surface warpage) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the transparent member of Jun to be greater than 200 µm as taught by Okochi, as a thicker transparent member with relation to the substrate thickness can prevent surface warpage. ([0036]) 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kwon in view of Nagata in view of Hsieh in view of Watanabe in view of Iwafuchi.
With respect to claim 17, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Watanabe (Fig. 1) teaches the electronic device according to claim 10, but fails to teach further comprising an infrared cut filter (IRCF) film which is attached to the transparent member.
Iwafuchi (Fig. 2), in a related art application, teaches a transparent member (34) over an image sensor (30), wherein an infrared ray cut filter (IRCF) is attached to the transparent member (34). ([0035])

With respect to claim 18, Jun (Fig. 7) in view of Kwon (Fig. 13) in view of Nagata (Figs. 1-25B) in view of Watanabe (Fig. 1) teaches the electronic device according to claim 10, but fails to teach wherein the transparent member is a transparent member which absorbs infrared rays.
Iwafuchi (Fig. 2), in a related art application, teaches a transparent member (34) over an image sensor (30), wherein the transparent member itself can function to absorb infrared rays. ([0035]) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the transparent member of Jun in view of Watanabe to absorb infrared rays as taught by Iwafuchi, as this configuration can filter undesired infrared rays from reaching the image sensor thus improving the function of the device. ([0035])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898